As filed with the Securities and Exchange Commission onFebruary 26, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811 - 08270 RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS , SUITE 2801 SEATTLE, WA 98101 MELODIE B. ZAKALUK RAINIER INVESTMENT MANAGEMENT, LLC , SUITE 2801 SEATTLE, WA 98101 (800) 248-6314 Date of fiscal year end: March 31 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. Rainier Large Cap Equity Fund Schedule of Investments December 31, 2014 (Unaudited) COMMON STOCKS (100.2%) Shares Value CONSUMER DISCRETIONARY (17.1%) Dollar General Corp.* $ Las Vegas Sands Corp. Marriott International, Inc. Cl. A NIKE, Inc. Cl. B The Home Depot, Inc. The Priceline Group, Inc.* The Walt Disney Co. Time Warner Cable, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* V.F. Corp. Yum! Brands, Inc. Total Consumer Discretionary CONSUMER STAPLES (6.5%) Church & Dwight Co., Inc. Costco Wholesale Corp. Monster Beverage Corp.* The Estee Lauder Companies, Inc. Cl. A Total Consumer Staples ENERGY (5.9%) Anadarko Petroleum Corp. EOG Resources, Inc. Schlumberger Ltd.^ Total Energy FINANCIALS (16.2%) Affiliated Managers Group, Inc.* Arthur J. Gallagher & Co. BlackRock, Inc. Citigroup, Inc. Discover Financial Services JPMorgan Chase & Co. Morgan Stanley SunTrust Banks, Inc. Total Financials HEALTH CARE (15.9%) AbbVie, Inc. Actavis plc*^ Alexion Pharmaceuticals, Inc.* Allergan, Inc. Biogen Idec, Inc.* Celgene Corp.* McKesson Corp. Regeneron Pharmaceuticals, Inc.* Shire plc - ADR^ The Cooper Cos., Inc. Total Health Care Shares Value INDUSTRIALS (9.7%) Cummins, Inc. $ Delta Air Lines, Inc. FedEx Corp. Fortune Brands Home & Security, Inc. Kansas City Southern Union Pacific Corp. Verisk Analytics, Inc. Cl. A* Total Industrials INFORMATION TECHNOLOGY (25.0%) Activision Blizzard, Inc. Alibaba Group Holding Ltd. - ADR*^ Apple, Inc. Equinix, Inc. Facebook, Inc. Cl. A* FleetCor Technologies, Inc.* Google, Inc. Cl. A* MasterCard, Inc. Cl. A Microsoft Corp. NXP Semiconductors NV*^ salesforce.com, Inc.* Visa, Inc. Cl. A VMware, Inc. Cl. A* Workday, Inc. Cl. A* Total Information Technology MATERIALS (3.9%) LyondellBasell Industries N.V. Cl. A^ The Sherwin-Williams Co. Total Materials TOTAL COMMON STOCKS (Cost $263,431,127) $ SHORT-TERM INVESTMENT (1.5%) MONEY MARKET MUTUAL FUND (1.5%) First American Treasury Obligations Fund 0.000%** TOTAL SHORT-TERM INVESTMENT (Cost $5,241,980) $ TOTAL INVESTMENTS (101.7%) (Cost $268,673,107) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-1.7%) ) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Mid Cap Equity Fund Schedule of Investments December 31, 2014 (Unaudited) COMMON STOCKS (99.7%) Shares Value CONSUMER DISCRETIONARY (20.3%) BorgWarner, Inc. $ Brunswick Corp. Buffalo Wild Wings, Inc.* Carter's, Inc. Chipotle Mexican Grill, Inc.* Deckers Outdoor Corp.* Foot Locker, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. Cl. A Lions Gate Entertainment Corp.^ Live Nation Entertainment, Inc.* Marriott International, Inc. Cl. A Mohawk Industries, Inc.* Penske Automotive Group, Inc. Polaris Industries, Inc. Signet Jewelers Ltd.^ Tractor Supply Co. TripAdvisor, Inc.* Ulta Salon, Cosmetics & Fragrance, Inc.* Yum! Brands, Inc. zulily, Inc. Cl. A* Total Consumer Discretionary CONSUMER STAPLES (5.0%) Constellation Brands, Inc. Cl. A* The Hain Celestial Group, Inc.* The Kroger Co. Tyson Foods, Inc. Cl. A Total Consumer Staples ENERGY (3.5%) Chesapeake Energy Corp. Cimarex Energy Co. Marathon Petroleum Corp. Nabors Industries Ltd.^ Total Energy FINANCIALS (18.5%) Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. CBRE Group, Inc. Cl. A* Corporate Office Properties Trust CubeSmart E*TRADE Financial Corp.* East West Bancorp, Inc. Jones Lang LaSalle, Inc. LaSalle Hotel Properties Lazard Ltd. Cl. A^ Mid-America Apartment Communities, Inc. PrivateBancorp, Inc. Shares Value FINANCIALS (18.5%) (continued) Raymond James Financial, Inc. $ SEI Investments Co. Signature Bank* Strategic Hotels & Resorts, Inc.* SunTrust Banks, Inc. UDR, Inc. Ventas, Inc. Total Financials HEALTH CARE (15.3%) Akorn, Inc.* Alkermes plc*^ Catamaran Corp.*^ Cerner Corp.* Endo International plc*^ Envision Healthcare Holdings, Inc.* Illumina, Inc.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Jazz Pharmaceuticals plc*^ Medivation, Inc.* MEDNAX, Inc.* Perrigo Co. plc^ The Cooper Cos., Inc. Universal Health Services, Inc. Cl. B. Zoetis, Inc. Total Health Care INDUSTRIALS (13.9%) Air Lease Corp. American Airlines Group, Inc. Fortune Brands Home & Security, Inc. Ingersoll-Rand plc^ ITT Corp. Kansas City Southern Kirby Corp.* Lennox International, Inc. Oshkosh Corp. Quanta Services, Inc.* Southwest Airlines Co. United Rentals, Inc.* Waste Connections, Inc. Total Industrials INFORMATION TECHNOLOGY (17.5%) Activision Blizzard, Inc. Amphenol Corp. Cl. A Avago Technologies Ltd. Cadence Design Systems, Inc.* CoStar Group, Inc.* Euronet Worldwide, Inc.* FireEye, Inc.* FleetCor Technologies, Inc.* Fortinet, Inc.* Gartner, Inc.* HomeAway, Inc.* Lam Research Corp. Shares Value INFORMATION TECHNOLOGY (17.5%) (continued) LendingClub Corp.* $ NetSuite, Inc.* NXP Semiconductors NV*^ Palo Alto Networks, Inc.* ServiceNow, Inc.* Stratasys Ltd.*^ Synaptics, Inc.* WEX, Inc.* Yelp, Inc.* Total Information Technology MATERIALS (4.2%) Alcoa, Inc. Eagle Materials, Inc. Steel Dynamics, Inc. The Sherwin-Williams Co. Total Materials TELECOMMUNICATION SERVICES (0.6%) Zayo Group Holdings, Inc.* Total Telecommunication Services UTILITIES (0.9%) American Water Works Co., Inc. Total Utilities TOTAL COMMON STOCKS (Cost $789,938,006) $ SHORT-TERM INVESTMENT (4.7%) MONEY MARKET MUTUAL FUND (4.7%) First American Treasury Obligations Fund 0.000% ** TOTAL SHORT-TERM INVESTMENT (Cost $44,987,067) $ TOTAL INVESTMENTS (104.4%) (Cost $834,925,073) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-4.4%) ) TOTAL NET ASSETS (100.0%) $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation $ ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Small/Mid Cap Equity Fund Schedule of Investments December 31, 2014 (Unaudited) COMMON STOCKS (100.1%) Shares Value CONSUMER DISCRETIONARY (19.7%) BorgWarner, Inc. $ Brunswick Corp. Buffalo Wild Wings, Inc.* Burlington Stores, Inc.* Carter's, Inc. Columbia Sportswear Co. Foot Locker, Inc. Harman International Industries, Inc. Krispy Kreme Doughnuts, Inc.* Leggett & Platt, Inc. Lennar Corp. Cl. A LifeLock, Inc.* Lions Gate Entertainment Corp.^ Live Nation Entertainment, Inc.* Mohawk Industries, Inc.* Penske Automotive Group, Inc. Red Robin Gourmet Burgers, Inc.* Signet Jewelers Ltd.^ Skechers U.S.A., Inc. Cl. A* The Finish Line, Inc. Cl. A TripAdvisor, Inc.* Ulta Salon, Cosmetics & Fragrance, Inc.* Zulily, Inc. Cl. A* Total Consumer Discretionary CONSUMER STAPLES (2.9%) The Hain Celestial Group, Inc.* Tyson Foods, Inc. Cl. A Total Consumer Staples ENERGY (3.2%) Basic Energy Services, Inc.* Chesapeake Energy Corp. Cimarex Energy Co. Gulfport Energy Corp.* Nabors Industries Ltd.^ Total Energy FINANCIALS (19.2%) Affiliated Managers Group, Inc.* Apartment Investment & Management Co. Cl. A Arthur J. Gallagher & Co. Cathay General Bancorp CBRE Group, Inc. Cl. A* Corporate Office Properties Trust CubeSmart E*TRADE Financial Corp.* Evercore Partners, Inc. Cl. A Jones Lang LaSalle, Inc. LaSalle Hotel Properties Shares Value FINANCIALS (19.2%) (continued) Lazard Ltd. Cl. A^ $ Mid-America Apartment Communities, Inc. On Deck Capital, Inc.* PrivateBancorp, Inc. Raymond James Financial, Inc. SEI Investments Co. Signature Bank* Strategic Hotels & Resorts, Inc.* Western Alliance Bancorp* Total Financials HEALTH CARE (15.4%) Akorn, Inc.* Alkermes plc*^ Catamaran Corp.*^ Endo International plc*^ Envision Healthcare Holdings, Inc.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Jazz Pharmaceuticals plc*^ Medivation, Inc.* MEDNAX, Inc.* Natus Medical, Inc.* Perrigo Co. plc^ The Cooper Cos., Inc. Universal Health Services, Inc. Cl. B. Total Health Care INDUSTRIALS (13.6%) Air Lease Corp. Apogee Enterprises, Inc. Covenant Transportation Group, Inc. Cl. A* Fortune Brands Home & Security, Inc. ITT Corp. Kirby Corp.* Lennox International, Inc. Oshkosh Corp. Quanta Services, Inc.* Rush Enterprises, Inc. Cl. A* Southwest Airlines Co. Trinity Industries, Inc. United Rentals, Inc.* Waste Connections, Inc. Total Industrials INFORMATION TECHNOLOGY (20.0%) Avago Technologies Ltd. Cadence Design Systems, Inc.* CoStar Group, Inc.* Cray, Inc.* Envestnet, Inc.* Euronet Worldwide, Inc.* FleetCor Technologies, Inc.* Fortinet, Inc.* Gartner, Inc.* Shares Value INFORMATION TECHNOLOGY (20.0%) (continued) HomeAway, Inc.* $ Hortonworks, Inc.* Intersil Corp. Cl. A Lam Research Corp. Littelfuse, Inc. NetSuite, Inc.* NXP Semiconductors NV*^ Palo Alto Networks, Inc.* Proofpoint, Inc.* ServiceNow, Inc.* Stratasys Ltd.*^ Synaptics, Inc.* WebMD Health Corp.* WEX, Inc.* Yelp, Inc.* Total Information Technology MATERIALS (4.6%) Century Aluminum Co.* Eagle Materials, Inc. Minerals Technologies, Inc. Steel Dynamics, Inc. Stillwater Mining Co.* Total Materials TELECOMMUNICATIONS SERVICES (0.5%) RingCentral, Inc. Cl. A* Total Telecommunications Services UTILITIES (1.0%) American Water Works Co., Inc. Total Utilities TOTAL COMMON STOCKS (Cost $1,033,784,177) $ SHORT-TERM INVESTMENT (0.4%) MONEY MARKET MUTUAL FUND (0.4%) First American Treasury Obligations Fund 0.000% ** TOTAL SHORT-TERM INVESTMENT (Cost $4,501,024) $ TOTAL INVESTMENTS (100.5%) (Cost $1,038,285,201) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-0.5%) ) TOTAL NET ASSETS (100.0%) $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Balanced Fund Schedule of Investments December 31, 2014 (Unaudited) COMMON STOCKS (61.5%) Shares Value CONSUMER DISCRETIONARY (10.5%) Dollar General Corp.* $ Las Vegas Sands Corp. Marriott International, Inc. Cl. A NIKE, Inc. Cl. B The Home Depot, Inc. The Priceline Group, Inc.* The Walt Disney Co. Time Warner Cable, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* V.F. Corp. Yum! Brands, Inc. Total Consumer Discretionary CONSUMER STAPLES (4.0%) Church & Dwight Co., Inc. Costco Wholesale Corp. Monster Beverage Corp.* The Estee Lauder Companies, Inc. Cl. A Total Consumer Staples ENERGY (3.6%) Anadarko Petroleum Corp. EOG Resources, Inc. Schlumberger Ltd.^ Total Energy FINANCIALS (10.0%) Affiliated Managers Group, Inc.* Arthur J. Gallagher & Co. BlackRock, Inc. Citigroup, Inc. Discover Financial Services JPMorgan Chase & Co. Morgan Stanley SunTrust Banks, Inc. Total Financials HEALTH CARE (9.6%) AbbVie, Inc. Actavis plc*^ Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* McKesson Corp. Regeneron Pharmaceuticals, Inc.* Shire plc - ADR^ The Cooper Cos., Inc. Total Health Care Shares Value INDUSTRIALS (6.0%) Cummins, Inc. $ Delta Air Lines, Inc. FedEx Corp. Fortune Brands Home & Security, Inc. Kansas City Southern Union Pacific Corp. Verisk Analytics, Inc. Cl. A* Total Industrials INFORMATION TECHNOLOGY (15.4%) Activision Blizzard, Inc. Alibaba Group Holding Ltd. - ADR*^ Apple, Inc. Equinix, Inc. Facebook, Inc. Cl. A* FleetCor Technologies, Inc.* Google, Inc. Cl. A* MasterCard, Inc. Cl. A Microsoft Corp. NXP Semiconductors NV*^ Salesforce.com, Inc.* Visa, Inc. Cl. A VMware, Inc. Cl. A* Workday, Inc. Cl. A* Total Information Technology MATERIALS (2.4%) LyondellBasell Industries N.V. Cl. A^ The Sherwin-Williams Co. Total Materials TOTAL COMMON STOCKS (Cost $15,259,889) $ Principal Amount DEBT SECURITIES (38.1%) CORPORATE BONDS (22.3%) AUTO COMPONENTS (0.4%) Magna International, Inc.^ 3.625%, 06/15/2024 $ Total Auto Components BANKS (4.7%) Bank of Nova Scotia^ 2.050%, 10/30/2018 Comerica, Inc. 2.125%, 05/23/2019 Royal Bank of Canada^ 2.150%, 03/15/2019 Wachovia Corp. 5.625%, 10/15/2016 Westpac Banking Corp.^ 2.000%, 08/14/2017 Total Banks Principal Amount Value BEVERAGES (0.5%) Coca-Cola Femsa S.A.B. de C.V.^ 2.375%, 11/26/2018 $ $ Total Beverages CAPITAL MARKETS (3.3%) Ameriprise Financial, Inc. 3.700%, 10/15/2024 BlackRock, Inc. 5.000%, 12/10/2019 Morgan Stanley 4.750%, 03/22/2017 State Street Corp. 2.875%, 03/07/2016 The Goldman Sachs Group, Inc. 5.950%, 01/18/2018 Total Capital Markets COMMUNICATIONS EQUIPMENT (0.7%) Cisco Systems, Inc. 4.450%, 01/15/2020 Total Communications Equipment CONSUMER FINANCE (2.7%) American Express Co.: 6.150%, 08/28/2017 7.000%, 03/19/2018 American Honda Finance Corp. 2.125%, 10/10/2018 Toyota Motor Credit Corp. 3.300%, 01/12/2022 Total Consumer Finance DIVERSIFIED FINANCIAL SERVICES (3.3%) Bank of America Corp. 5.650%, 05/01/2018 General Electric Capital Corp. 5.625%, 09/15/2017 The Bear Stearns & Cos., Inc. 5.550%, 01/22/2017 Total Diversified Financial Services DIVERSIFIED TELECOMMUNICATION (0.2%) Verizon Communications, Inc. 4.500%, 09/15/2020 Total Diversified Telecommunication FOOD PRODUCTS (0.4%) Archer-Daniels-Midland Co. 4.479%, 03/01/2021 Total Food Products HEALTH CARE PROVIDERS & SERVICES (0.0%) Medtronic, Inc. 2.750%, 04/01/2023 Total Health Care Providers & Services Principal Amount Value INSURANCE (2.6%) ACE INA Holdings, Inc.: 5.600%, 05/15/2015 $ $ 2.600%, 11/23/2015 MetLife, Inc. 6.750%, 06/01/2016 The Travelers Cos., Inc. 5.900%, 06/02/2019 Total Insurance OIL, GAS & CONSUMABLE FUELS (0.7%) Shell International Financial BV^ 4.375%, 03/25/2020 Total Capital SA^ 4.450%, 06/24/2020 Total Oil, Gas & Consumable Fuels PHARMACEUTICALS (0.5%) AstraZeneca plc^ 1.950%, 09/18/2019 GlaxoSmithKline Capital, Inc. 2.800%, 03/18/2023 Sanofi^ 1.250%, 04/10/2018 Total Pharmaceuticals REAL ESTATE (0.6%) Simon Property Group LP: 2.200%, 02/01/2019 3.375%, 10/01/2024 Total Real Estate SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT (0.6%) Texas Instruments, Inc. 2.750%, 03/12/2021 Xilinx, Inc. 3.000%, 03/15/2021 Total Semiconductors & Semiconductor Equipment TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS (1.1%) Hewlett-Packard Co.: 3.000%, 09/15/2016 2.750%, 01/14/2019 Total Technology Hardware, Storage & Peripherals TOTAL CORPORATE BONDS (Cost $6,838,603) $ U.S. GOVERNMENT AGENCY (2.3%) Federal Home Loan Bank 5.625%, 06/13/2016 TOTAL U.S. GOVERNMENT AGENCY (Cost $700,000) $ Principal Amount Value U.S. TREASURY NOTES (13.5%) 0.500%, 11/30/2016 $ $ 1.000%, 12/15/2017 1.500%, 11/30/2019 1.875%, 11/30/2021 2.250%, 11/15/2024 TOTAL U.S TREASURY NOTES (Cost $4,331,983) $ TOTAL DEBT SECURITIES (Cost $11,870,586) $ Shares SHORT-TERM INVESTMENT (1.9%) MONEY MARKETMUTUAL FUND (1.9%) First American Treasury Obligations Fund 0.000% ** TOTAL SHORT-TERM INVESTMENT (Cost $597,699) $ TOTAL INVESTMENTS (101.5%) (Cost $27,728,174) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-1.5%) ) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Intermediate Fixed Income Fund Schedule of Investments December 31, 2014 (Unaudited) Principal Amount Value DEBT SECURITIES (99.1%) CORPORATE BONDS (63.3%) AUTO COMPONENTS (1.0%) Magna International, Inc.^ 3.625%, 06/15/2024 $ $ Total Auto Components BANKS (13.4%) Comerica, Inc. 2.125%, 05/23/2019 Royal Bank of Canada^ 2.150%, 03/15/2019 The Bank of Nova Scotia^ 2.050%, 10/30/2018 Wachovia Corp. 5.625%, 10/15/2016 Westpac Banking Corp.^ 2.000%, 08/14/2017 Total Banks BEVERAGES (1.7%) Coca-Cola Femsa S.A.B. de C.V.^ 2.375%, 11/26/2018 Total Beverages CAPITAL MARKETS (9.0%) Ameriprise Financial, Inc. 3.700%, 10/15/2024 BlackRock, Inc. 5.000%, 12/10/2019 Morgan Stanley 4.750%, 03/22/2017 State Street Corp. 2.875%, 03/07/2016 The Goldman Sachs Group, Inc. 5.950%, 01/18/2018 Total Capital Markets COMMUNICATIONS EQUIPMENT (1.2%) Cisco Systems, Inc. 4.450%, 01/15/2020 Total Communication Equipment CONSUMER FINANCE (9.2%) American Express Co.: 6.150%, 08/28/2017 7.000%, 03/19/2018 American Honda Finance Corp. 2.125%, 10/10/2018 Toyota Motor Credit Corp.: 2.800%, 01/11/2016 3.300%, 01/12/2022 Total Consumer Finance Principal Amount Value DIVERSIFIED FINANCIAL SERVICES (9.3%) Bank of America Corp. 5.650%, 05/01/2018 $ $ General Electric Capital Corp. 5.625%, 09/15/2017 The Bear Stearns & Co., Inc. 5.550%, 01/22/2017 Total Diversified Financial Services DIVERSIFIED TELECOMMUNICATION SERVICES (0.7%) Verizon Communications, Inc. 4.500%, 09/15/2020 Total Diversified Telecommunication Services FOOD PRODUCTS (1.0%) Archer-Daniels-Midland Co. 4.479%, 03/01/2021 Total Food Products HEALTH CARE EQUIPMENT & SUPPLIES (0.2%) Medtronic, Inc. 2.750%, 04/01/2023 Total Health Care Equipment & Supplies HEALTH CARE PROVIDERS & SERVICES (0.7%) UnitedHealth Group, Inc. 6.000%, 02/15/2018 Total Health Care Providers & Services INSURANCE (3.1%) MetLife, Inc. 6.750%, 06/01/2016 The Travelers Cos., Inc. 5.900%, 06/02/2019 Total Insurance MEDIA (0.9%) Thomson Reuters Corp.^ 6.500%, 07/15/2018 Total Media OIL, GAS & CONSUMABLE FUELS (3.9%) Shell International Financial BV^ 4.375%, 03/25/2020 Statoil ASA^ 3.125%, 08/17/2017 Total Capital SA^ 4.450%, 06/24/2020 Total Oil, Gas & Consumable Fuels PHARMACEUTICALS (1.5%) AstraZeneca plc^ 1.950%, 09/18/2019 GlaxoSmithKline Capital, Inc. 2.800%, 03/18/2023 Sanofi^ 1.250%, 04/10/2018 Total Pharmaceuticals Principal Amount Value REAL ESTATE (1.6%) Simon Property Group LP: 2.200%, 02/01/2019 $ $ 3.375%, 10/01/2024 Total Real Estate SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT (1.6%) Texas Instruments, Inc. 2.750%, 03/12/2021 Xilinx, Inc. 3.000%, 03/15/2021 Total Semiconductors & Semiconductor Equipment TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS (3.3%) Hewlett-Packard Co.: 3.000%, 09/15/2016 2.750%, 01/14/2019 Total Technology Hardware, Storage & Peripherals TOTAL CORPORATE BONDS (Cost $50,119,449) $ U.S. GOVERNMENT AGENCY (3.4%) Federal Home Loan Bank 5.625%, 06/13/2016 Federal Home Loan Mortgage Corp. 5.250%, 04/18/2016 Federal National Mortgage Association 2.250%, 03/15/2016 TOTAL U.S. GOVERNMENT AGENCY (Cost $2,651,339) $ U.S. TREASURY NOTES (32.4%) 0.250%, 12/31/2015 0.500%, 11/30/2016 1.000%, 12/15/2017 1.500%, 11/30/2019 1.875%, 11/30/2021 2.250%, 11/15/2024 TOTAL U.S. TREASURY NOTES (Cost $26,743,797) $ TOTAL DEBT SECURITIES (Cost $79,514,585) $ Shares SHORT-TERM INVESTMENT (0.2%) MONEY MARKET MUTUAL FUND (0.2%) First American Treasury Obligations Fund 0.000%* TOTAL SHORT-TERM INVESTMENT (Cost $182,527) $ TOTAL INVESTMENTS (99.3%) (Cost $79,697,112) $ OTHER ASSETS IN EXCESS OF LIABILITIES (0.7%) TOTAL NET ASSETS (100.0%) $ * Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier High Yield Fund Schedule of Investments December 31, 2014 (Unaudited) Principal Amount Value DEBT SECURITIES (90.2%) ASSET-BACKED SECURITIES (0.9%) SERVICES (0.9%) US Airways 2013-1 Class B Pass Through Trust Series 2013-1, 5.375%, 05/15/2023 $ $ Total Services TOTAL ASSET-BACKED SECURITIES (Cost $494,577) CORPORATE BONDS (89.3%) AUTOMOTIVE (4.2%) Dana Holding Corp. 5.500%, 12/15/2024 Delphi Corp. 6.125%, 05/15/2021 Lear Corp. 8.125%, 03/15/2020 MPG Holdco I, Inc. 7.375%, 10/15/2022* (Acquired 10/10/2014 and 12/18/2014, Cost $503,295) Tenneco, Inc. 6.875%, 12/15/2020 The Goodyear Tire & Rubber Co. 7.000%, 05/15/2022 Total Automotive BANKING (2.8%) Deutsche Bank AG^ 7.500%, 12/29/2049 Royal Bank of Scotland Group plc^ 6.000%, 12/19/2023 Total Banking BASIC INDUSTRY (14.7%) Cascades, Inc.^ 7.875%, 01/15/2020 Consolidated Energy Financial SA^ 6.750%, 10/15/2019* (Acquired 10/02/2014, Cost $247,500) Domtar Corp. 10.750%, 06/01/2017 Griffon Corp. 5.250%, 03/01/2022 Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Kissner Milling Co. Ltd.^ 7.250%, 06/01/2019* (Acquired 05/15/2014, Cost $1,000,000) Magnetation LLC / Magnetation Finance Corp. 11.000%, 05/15/2018* (Acquired 05/15/2013, 08/23/2013, 07/08/2014, and 11/12/2014, Cost $1,835,307) Principal Amount Value BASIC INDUSTRY (14.7%) (continued) Masco Corp. 5.850%, 03/15/2017 $ $ PetroLogistics LP / PetroLogistics Finance Corp. 6.250%, 04/01/2020 Weyerhaeuser Real Estate Co./TRI Pointe Holdings, Inc. 5.875%, 06/15/2024* (Acquired 06/04/2014, Cost $981,500) Total Basic Industry CAPITAL GOODS (4.5%) Crown Americas LLC / Crown Americas Capital Corp. III 6.250%, 02/01/2021 General Cable Corp. 5.750%, 10/01/2022 Greif, Inc. 7.750%, 08/01/2019 Milacron LLC / Milacron Finance Sub LLC 8.375%, 05/15/2019* (Acquired 04/20/2012, Cost $403,264) SPX Corp. 6.875%, 09/01/2017 Waterjet Holdings, Inc. 7.625%, 02/01/2020* (Acquired 01/24/2014, Cost $610,823) Total Capital Goods CONSUMER CYCLlCAL (3.6%) First Cash Financial Services, Inc. 6.750%, 04/01/2021 Levi Strauss & Co. 7.625%, 05/15/2020 Netflix, Inc. 5.750%, 03/01/2024* (Acquired 02/04/2014, Cost $250,000) Serta Simmons Holdings LLC 8.125%, 10/01/2020* (Acquired 09/19/2012, Cost $250,000) Wolverine World Wide, Inc. 6.125%, 10/15/2020 Total Consumer Cyclical CONSUMER NON-CYCLICAL (2.0%) JBS USA LLC / JBS USA Finance Corp. 7.250%, 06/01/2021* (Acquired 09/13/2013, Cost $499,857) Vector Group Ltd. 7.750%, 02/15/2021 Total Consumer Non-Cyclical ENERGY (14.8%) Access Midstream Partners LP / ACMP Finance Corp. 4.875%, 05/15/2023 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000%, 05/20/2022 Atlas Pipeline Partners LP 6.625%, 10/01/2020 Principal Amount Value ENERGY (14.8%) (continued) Calumet Specialty Products Partners LP 6.500%, 04/15/2021* (Acquired 06/03/2014, Cost $1,123,205) $ $ Chesapeake Energy Corp. 6.625%, 08/15/2020 Concho Resources, Inc. 5.500%, 10/01/2022 Hornbeck Offshore Services, Inc. 5.875%, 04/01/2020 Parker Drilling Co. 7.500%, 08/01/2020 Plains Exploration & Production Co. 6.750%, 02/01/2022 Regency Energy Partners LP 5.500%, 04/15/2023 Rosetta Resources, Inc. 5.875%, 06/01/2024 Sabine Pass LNG LP 6.500%, 11/01/2020 Shelf Drilling Holdings Ltd.^ 8.625%, 11/01/2018* (Acquired10/10/2012, Cost $1,000,000) SM Energy Co. 6.500%, 11/15/2021 Tesoro Corp. 5.375%, 10/01/2022 Total Energy FINANCIAL SERVICES (11.9%) Aircastle Ltd.^ 5.125%, 03/15/2021 Alliance Data Systems Corp. 6.375%, 04/01/2020* (Acquired 03/22/2012 and 12/13/2012, Cost $255,420) International Lease Finance Corp.: 6.250%, 05/15/2019 8.250%, 12/15/2020 Jefferies Finance LLC / JFIN Co-Issuer Corp.: 7.375%, 04/01/2020* (Acquired 03/19/2013, Cost $1,009,893) 7.500%, 04/15/2021* (Acquired 10/08/2014, Cost $1,000,000) JPMorgan Chase & Co. 6.000%, 12/29/2049 Navient Corp. 5.500%, 01/25/2023 Ocwen Financial Corp. 6.625%, 05/15/2019* (Acquired 05/07/2014, Cost $500,000) Total Financial Services HEALTH CARE (3.8%) HealthSouth Corp. 7.750%, 09/15/2022 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/2020 Principal Amount Value HEALTH CARE (3.8%) (continued) Salix Pharmaceuticals, Inc. 6.000%, 01/15/2021* (Acquired 12/12/2013, Cost $756,052) $ $ Select Medical Corp. 6.375%, 06/01/2021 Total Health Care MEDIA (2.8%) Cablevision Systems Corp. 8.625%, 09/15/2017 CCO Holdings LLC / CCO Holdings Capital Corp. 7.375%, 06/01/2020 Cenveo Corp. 6.000%, 08/01/2019* (Acquired 06/19/2014 and 11/06/2014, Cost $488,897) Nielsen Finance LLC / Nielsen Finance Co. 5.000%, 04/15/2022* (Acquired 03/28/2014 and 06/23/2014, Cost $500,908) Total Media REAL ESTATE (1.8%) Realogy Group LLC / Realogy Co-Issuer Corp. 5.250%, 12/01/2021* (Acquired 11/14/2014, Cost $1,000,000) Total Real Estate SERVICES (6.8%) Ashtead Capital, Inc. 5.625%, 10/01/2024* (Acquired 09/10/2014, Cost $200,000) Cinemark USA, Inc. 4.875%, 06/01/2023 DigitalGlobe, Inc. 5.250%, 02/01/2021* (Acquired 01/25/2013 and 12/22/2014, Cost $581,801) Iron Mountain, Inc. 7.750%, 10/01/2019 MGM Resorts International 7.750%, 03/15/2022 United Rentals North America, Inc.: 8.375%, 09/15/2020 5.750%, 11/15/2024 Total Services TECHNOLOGY & ELECTRONICS (5.9%) Advanced Micro Devices, Inc. 7.750%, 08/01/2020 Amkor Technology, Inc. 6.625%, 06/01/2021 Brightstar Corp. 7.250%, 08/01/2018* (Acquired 07/26/2013, Cost $989,730) Nokia Corp.^ 5.375%, 05/15/2019 Total Technology & Electronics Principal Amount Value TELECOMMUNICATION SERVICES (8.6%) CenturyLink, Inc. 5.625%, 04/01/2020 $ $ Frontier Communications Corp.: 8.500%, 04/15/2020 9.250%, 07/01/2021 6.875%, 01/15/2025 GCI, Inc. 8.625%, 11/15/2019 Intelsat Jackson Holdings SA^ 7.250%, 10/15/2020 Level 3 Communications, Inc. 5.750%, 12/01/2022* (Acquired 11/17/2014, Cost $500,000) Sprint Capital Corp. 6.875%, 11/15/2028 T-Mobile USA, Inc.: 6.250%, 04/01/2021 6.500%, 01/15/2024 Windstream Corp.: 7.875%, 11/01/2017 7.500%, 06/01/2022 Zayo Group LLC 10.125%, 07/01/2020 Total Telecommunication Services UTILITIES (1.1%) NRG Energy, Inc.: 6.250%, 07/15/2022 6.625%, 03/15/2023 The AES Corp. 7.375%, 07/01/2021 Total Utilities TOTAL CORPORATE BONDS (Cost $47,865,677) $ TOTAL DEBT SECURITIES (Cost $48,360,254) $ COMMON STOCKS (0.2%) Shares ENERGY (0.2%) Calumet Specialty Products Partners LP Total Energy TOTAL COMMON STOCKS (Cost $110,621) $ SHORT-TERM INVESTMENTS (8.6%) MONEY MARKET MUTUAL FUNDS (8.6%) First American Government Obligations Fund 0.010% ** First American Treasury Obligations Fund 0.000% ** TOTAL SHORT-TERM INVESTMENTS (Cost $4,604,708) $ TOTAL INVESTMENTS (99.0%) (Cost $53,075,583) $ OTHER ASSETS IN EXCESS OF LIABILITIES (1.0%) TOTAL NET ASSETS (100.0%) $ * Security exempt from registration under Regulation D of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified buyers. At December 31, 2014, the value of these securities totaled $15,567,513 or 29.2% of the Fund's net assets. ** Rate quoted is seven-day yield period end. ^ U.S. Dollar denominated foreign security. Securities are classified based on the Bank of America Merrill Lynch U.S. High Yield Master II Index. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier International Discovery Fund Schedule of Investments December 31, 2014 (Unaudited) COMMON STOCKS (95.9%) Shares Value AUSTRALIA (0.8%) Orora Ltd. $ Total Australia AUSTRIA (0.5%) Schoeller-Bleckman Oilfield Equipment AG Total Austria BELGIUM (1.3%) Melexis NV Total Belgium CANADA (7.0%) AutoCanada, Inc. Canadian Apartment Properties Canadian Western Bank Dollarama, Inc. Linamar Corp. Raging River Exploration, Inc.* Whitecap Resources, Inc. Total Canada CHINA (0.9%) Sunny Optical Technology Group Co. Ltd. Total China DENMARK (6.3%) Chr. Hansen Holdings A/S GN Store Nord A/S Pandora A/S Royal Unibrew A/S* Total Denmark FINLAND (0.7%) Munksjo Oyj Total Finland FRANCE (7.1%) Eurofins Scientific SA Ingenico SA Orpea Saft Groupe SA Teleperformance Total France GERMANY (7.4%) Dialog Semiconductor plc* Sixt SE Stroeer Media SE United Internet AG Wirecard AG Total Germany Shares Value HONG KONG (4.3%) Samsonite International SA $ Techtronic Industries Co. Total Hong Kong INDIA (4.4%) Aurobindo Pharma Ltd. Eicher Motors Ltd. Shree Cement Ltd. Voltas Ltd. Yes Bank Ltd. Total India INDONESIA (4.7%) Jasa Marga Persero Tbk PT Kalbe Farma Tbk PT Tower Bersama Infrastructure Tbk PT Wijaya Karya Persero Tbk PT Total Indonesia IRELAND (1.3%) Smurfit Kappa Group plc Total Ireland ITALY (2.6%) Banca Generali SpA Brembo SpA Salvatore Ferragamo SpA Total Italy JAPAN (16.2%) ASICS Corp. Calbee, Inc. GMO Payment Gateway, Inc. Harmonic Drive Systems, Inc. Hitachi Metals Ltd. M3, Inc. MonotaRO Co. Ltd. Mori Hills REIT Investment Corp. Pigeon Corp. Recruit Holdings Co. Ltd.* Seria Co. Ltd. Suruga Bank Ltd. Zenkoku Hosho Co. Ltd. Total Japan MALAYSIA (0.5%) 7-Eleven Malaysia Holdings Bhd* Total Malaysia NETHERLANDS (2.0%) USG People NV Wessanen NV Total Netherlands Shares Value PHILIPPINES (3.2%) Alliance Global Group, Inc. $ Universal Robina Corp. Total Philippines SINGAPORE (1.4%) Religare Health Trust Total Singapore SOUTH AFRICA (1.0%) Mr. Price Group Ltd. Total South Africa SOUTH KOREA (0.0%) Kolao Holdings* 0 † 7 Total South Korea 7 SWEDEN (3.9%) Avanza Bank Holding AB Hexpol AB Intrum Justitia AB Total Sweden SWITZERLAND (1.4%) U-Blox AG Total Switzerland TAIWAN (3.6%) Eclat Textile Co. Ltd. Merida Industry Co. Ltd. PChome Online, Inc. Poya Co. Ltd. Total Taiwan THAILAND (2.4%) Home Product Center PCL Minor International PCL Thai Union Frozen Products PCL Total Thailand UNITED KINGDOM (11.0%) Ashtead Group plc Babcock International Group plc 0 † 6 Close Brothers Group plc Crest Nicholson Holdings plc Essentra plc Hays plc HellermannTyton Group plc Hikma Pharmaceuticals plc Ted Baker plc Total United Kingdom TOTAL COMMON STOCKS (Cost $31,053,106) $ Shares Value SHORT-TERM INVESTMENT (3.5%) MONEY MARKET MUTUAL FUND (3.5%) First American Treasury Obligations Fund 0.000% ** $ TOTAL SHORT-TERM INVESTMENT (Cost $1,341,753) $ TOTAL INVESTMENTS (99.4%) (Cost $32,394,859) $ OTHER ASSETS IN EXCESS OF LIABILITIES (0.6%) TOTAL NET ASSETS (100.0%) $ Sector Diversification Percentage Consumer Discretionary % Industrials % Information Technology % Consumer Staples % Financials % Health Care % Materials % Energy % Telecommunication Services % Total Portfolio % Short-Term Investments and Other Assets in Excess of Liabilities % Total Net Assets % † Less than 1 share held. * Non-income producing security. ** Rate quoted is seven-day yield at period end. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Large Cap Growth Equity Fund Schedule of Investments December 31, 2014 (Unaudited) COMMON STOCKS (95.1%) Shares Value CONSUMER DISCRETIONARY (20.4%) Las Vegas Sands Corp. $ The Home Depot, Inc. The Priceline Group, Inc.* 30 The Walt Disney Co. Ulta Salon, Cosmetics & Fragrance, Inc.* V.F. Corp. Yum! Brands, Inc. Total Consumer Discretionary CONSUMER STAPLES (6.8%) Costco Wholesale Corp. Monster Beverage Corp.* Total Consumer Staples ENERGY (4.0%) EOG Resources, Inc. Total Energy FINANCIALS (3.7%) Affiliated Managers Group, Inc.* 92 Morgan Stanley Total Financials HEALTH CARE (18.0%) Actavis plc*^ Alexion Pharmaceuticals, Inc.* Allergan, Inc. 10 McKesson Corp. Regeneron Pharmaceuticals, Inc.* 77 Shire plc - ADR^ Total Health Care INDUSTRIALS (8.4%) Delta Air Lines, Inc. FedEx Corp. Union Pacific Corp. Total Industrials INFORMATION TECHNOLOGY (30.2%) Alibaba Group Holding Ltd. - ADR*^ Apple, Inc. Facebook, Inc. Cl. A* Google,Inc. Cl. A* 92 NXP Semiconductors NV*^ Palo Alto Networks, Inc.* Visa, Inc. Cl. A Workday, Inc. Cl. A* Yelp, Inc.* Total Information Technology Shares Value MATERIALS (3.6%) LyondellBasell Industries N.V. Cl. A^ $ The Sherwin-Williams Co. 74 Total Materials TOTAL COMMON STOCKS (Cost $969,988) $ SHORT-TERM INVESTMENT (4.0%) MONEY MARKET MUTUAL FUND (4.0%) First American Treasury Obligations Fund 0.000%** TOTAL SHORT-TERM INVESTMENT (Cost $42,939) $ TOTAL INVESTMENTS (99.1%) (Cost $1,012,927) $ OTHER ASSETS IN EXCESS OF LIABILITIES (0.9%) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Fair Value of Financial Instruments at December 31, 2014 The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy. Level 1 - Unadjusted quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, current yields, credit quality, prepayment speeds for mortgage-related securities, collateral for asset-backed securities, foreign security indices, foreign exchange rate, fair value estimates for foreign securities, changes in benchmark securities indices and interest rates). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). Equity securities that are traded on a national securities exchange are valued at the last reported sale price on the exchange where it is primarily traded. To the extent these securities have market quotes from active markets, they are classified as Level 1. The Trustees have retained an independent fair value pricing service to assist in valuing foreign securities held by the International Discovery Fund on a daily basis. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when certain criteria are met.The Funds also utilize the fair value pricing source for fixed income holdings in the Balanced, Intermediate Fixed Income and High Yield Funds on certain bond market holidays. When adjustment factors are used, these valuations are categorized as Level 2. Debt securities held by the Funds are valued by the pricing vendors, which utilize an evaluated pricing methodology. Evaluated pricing is a technique used to value fixed-income securities without relying exclusively on quoted prices, that also draws on market participant assumptions including quoted prices for similar assets, benchmark yield curves and other observable inputs. These securities are categorized as Level 2. In the event that prices are not available from a pricing service, the Adviser's Pricing Committee will determine a price in accordance with the Security Valuation Policy. If a fair valuation is utilized, these securities are categorized as Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments based on the major classification in the Schedules of Investments as of December 31, 2014: Rainier Large Cap Equity Fund Level 1 Level 2 Level 3 Total Equity Common Stock $ $
